DETAILED ACTION
This is in response to Applicant’s Request for Continued Examination filed on 06/02/2022 and amendment on 05/02/2022. Claims 1, 3, 7, 10, 12, 16 and 19 have been amended. Claims 1-20 are examined.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.

Claim interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “air switching system” in claims 1-2, 5-6, 9-11, 14-15, and 18-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure is a valve system switching between high and low pressure source, see for example [0037] of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 8 and 17 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding Claims 8 and 17: Claims 8 and 17 recite “the first compressor stage air pressure location comprises a first air pressure and the second compressor stage air pressure location comprises a second air pressure that is higher than the first air pressure” while Claims 1 and 10 for which Claims 8 and 17 and dependent thereof  recites “when the gas turbine engine is operated in the standby mode, supplying compressed air to a secondary air system from a first compressor stage air pressure location on the gas turbine engine […] while transitioning the gas turbine engine from the standby mode to the active mode, […] supplying compressed air to the secondary air system from a second compressor stage air pressure location on the gas turbine engine”.   Thus, Claims 8 and 17 and their respective independent Claims 1 and 10, seems to indicate that in the standby mode compressed air is supplied to the secondary air system from a low pressure source, e.g. low pressure compressor, and in the active mode compressed air is supplied to the secondary air system from a high pressure source, e.g. high pressure compressor.  

 However, [0041-42] of the Specifications recites “during standby operation, the pressure of compressed air available from the low pressure plenum 19 may be insufficient for engine operations such as engine cooling and maintaining oil seals for the bearing cavities within the engine [i.e. secondary air system]. In such sub-idle operations [i.e. standby], the switching valve 14 is moved to the standby mode shown in Fig. 5 (i.e. solenoid valve 17 is open and the check valve 16 is closed). In the standby mode of Fig. 5, the high pressure air from the high pressure air conduit 21 is provided through the manifold 15 to the engine operating system to cool the turbines 11, and maintain oil seals with compressed air of sufficiently high pressure. 
When the input selector switch 14 is in the active mode (or non-standby mode) of Fig. 4, the engine is operating in a normal flight condition at high power levels to provide a relatively high degree of motive power to the aircraft. During the active mode, a relatively high quantity of compressed bleed air is provided from the low pressure air plenum 19. The bleed air in the active mode is provided to the aircraft operation system at sufficient pressure and quantity for aircraft functions such as cabin pressurization, engine starting, pneumatic systems etc. as well as for the engine operating system to maintain engine functions such as cooling the turbines 11 and maintaining oil seals [i.e. secondary air system]”.
Thus, the Specification seems to indicate that in the standby mode compressed air is supplied to the secondary air system from a high pressure source, and in the active mode compressed air is supplied to the secondary air system from a low  pressure source, which is opposite to what is recited in Claims 8 and 17.

 Therefore, claims 7 and 18 contain subject matter which was not described in the specification in such a way to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention because the fact that in the standby mode compressed air is supplied from a low pressure source, and in the active mode compressed air is supplied from a high pressure source, as it is for Claims 8 and 17,  is not supported as the Specification discloses the opposite, i.e. the standby mode compressed air is supplied from a high pressure source, and in the active mode compressed air is supplied from a low pressure source.
To further advance prosecution and in view of the Specifications (e.g. see [0041-42] ) the limitation of Claim 8 and 17 is interpreted as “the first compressor stage air pressure location comprises a first air pressure and the second compressor stage air pressure location comprises a second air pressure that is lower than the first air pressure”.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims
particularly pointing out and distinctly claiming the subject matter which the
inventor or a joint inventor regards as the invention.
Claims 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 8 and 17: Claims 8 and 17 recites “the first compressor stage air pressure location comprises a first air pressure and the second compressor stage air pressure location comprises a second air pressure that is higher than the first air pressure” while Claims 1 and 10 for which Claims 8 and 17 and dependent thereof  recites “when the gas turbine engine is operated in the standby mode, supplying compressed air to a secondary air system from a first compressor stage air pressure location on the gas turbine engine […] while transitioning the gas turbine engine from the standby mode to the active mode, the air switching system causing a gradual transition to supplying compressed air to the secondary air system from a second compressor stage air pressure location on the gas turbine engine”.  It is not clear how sufficient compressed air pressure will be provided in the standby mode and how over pressurized compressed air pressure will not be provided in the active mode, yielding indefiniteness. To further advance prosecution and in view of the Specifications (e.g. see [0041-42] ) the above limitation is interpreted as “the first compressor stage air pressure location comprises a first air pressure and the second compressor stage air pressure location comprises a second air pressure that is lower than the first air pressure

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-9, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kupratis (US 2021/0054782), in view of Ackermann (US 2013/0192252), in view of Karafillis (US 2011/0002774) as evidenced by Zhonglin (Zhonglin Lin, Tianhong Zhang, “Intelligent real-time pressure tracking system using a novel hybrid control scheme”, Transactions of the Institute of Measurement and Control · October 2017).

Regarding Claim 1: Kupratis discloses a method for operating a gas turbine engine (402; 450; Figs. 4A-4B,) in a multi-engine aircraft (400; Figs. 4A-4B), the method comprising: operating the gas turbine engine in a standby mode (see [0033] wherein the engine 450 is in standby) to provide substantially no motive power to the aircraft (see [0033]) when another engine (402; Fig. 4B) of the multi-engine aircraft is operated in an active mode (see [0033] wherein the engine 402 is running at 75% of full power) to provide motive power to the aircraft; transitioning the gas turbine engine from the standby mode to the non-standby mode (see [0035] wherein the aircraft is in a transient mode and wherein engine 450 is transitioned to an active mode).
Kupratis is silent regarding when the gas turbine engine is operated in the standby mode, supplying compressed air to a secondary air system from a first compressor stage air pressure location on the gas turbine engine; and applying pulse width modulation to an air switching system of the gas turbine engine while transitioning the gas turbine engine from the standby mode to the active mode, the air switching system causing a gradual transition to supplying compressed air to the secondary air system from a second compressor stage air pressure location on the gas turbine engine.
However, Ackermann teaches a method for operating a gas turbine (the disclosure of the gas turbine 20 discloses its method of operation) operating the gas turbine engine in a standby mode (“low power condition”, see [0056]) to provide substantially no motive power to the aircraft (see [0056] wherein at ground operation or ground idle no motive power is provided) when the gas turbine engine is operated in the standby mode, supplying compressed air to a secondary air system (“bearing structure and shafts”, see Fig. 5) from a first compressor stage air pressure location (166; Fig. 5) on the gas turbine engine transitioning the gas turbine engine from the standby mode to an active mode (“high power conditions”, [0056]); and providing an air switching system (168 and element operationally coupled thereto) of the gas turbine engine to while transitioning the gas turbine engine from the standby mode to the active mode (see [0057] wherein 168 is actuated when the gas turbine engine transitions from low to high, or vice-versa, power condition), the air switching system causes a  transition to supplying compressed air to the secondary air system from a second compressor stage air pressure location (164; Fig. 5) on the gas turbine engine (see [0056] wherein at “high power condition” 168 is operated to supply air from 164 and at “low power condition” 168 is operated to supply air from 166).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the gas turbine engine and its method of operation of Kupratis to have when the gas turbine engine is operated in the standby mode, supplying compressed air to a secondary air system from a first compressor stage air pressure location on the gas turbine engine; and providing an air switching system of the gas turbine engine for while transitioning the gas turbine engine from the standby mode to the active mode, the air switching system causes a  transition for supplying compressed air to the secondary air system from a second compressor stage air pressure location on the gas turbine engine, as taught by Ackermann, in order to provide compressed air at same minimum pressure independently of the power condition of the gas turbine, as recognized by Ackermann (see [0057]).

Kupratis in view of Ackermann is silent regarding applying pulse width modulation to the air switching system while transitioning the gas turbine engine and wherein the transition to supplying the compressed air is gradual. 

However, Karafallis teaches a method of operating a gas turbine engine (8; Fig. 1) comprising applying pulse width modulation (see Figs. 1-2, 5) to an air switching system (see system of Fig. 1) of the gas turbine engine while transitioning between high and low power condition (see [00030] for example wherein PWM is applied when transitioning between low and high power conditions, such as cruise, take-off, and/or landing) and wherein the transition to supplying the compressed air is gradual  (the PMW will necessarily cause a gradual transition as evidenced by Zhonglin  see Figs. 13-14 wherein  the pressure passing through a solenoid valve controlled via PWM is gradual).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the operation of the switching  valve of Kupratis in view of Ackermann to have applying pulse width modulation to the air switching system while transitioning the gas turbine engine and wherein the transition to supplying the compressed air is gradual, as taught by Karafallis, in order to utilize the known advantages of pulse width modulation control such as precise digital control, efficiency, and/or cost efficiency.


Regarding Claim 2: Kupratis in view of Ackermann and Karafillis teaches all the limitations of Claim 1, as stated above, and Karafillis further teaches monitoring at least one of pressure (pressure sensor 160; Figs. 1-2, 6) and temperature of a working fluid in the gas turbine (air, see [0035])  while applying pulse width modulation to the air switching system (see Figs. 1-2, 6; [0028] and [0035] wherein the pressure measurements are used as an input for the PWM control).

Regarding Claim 3: Kupratis in view of Ackermann and Karafillis teaches all the limitations of Claim 2, as stated above, and Karafillis further teaches the pulse width modulation comprises adapting the pulse width modulation in real-time based on the at least one of pressure and temperature of a working fluid (air, see [0035])  as monitored (see Figs. 1-2, 6 wherein the pressure is an input for the PWM and  [00030] wherein the frequency and width of the PWM cycle are varied for the active clearance control, i.e. real time control, and wherein the pressure is a function of the PWM cycle).

Regarding Claim 4: Kupratis in view of Ackermann and Karafillis teaches all the limitations of Claim 3, as stated above, and Karafillis further teaches determining a duration of the pulse width modulation (see Figs. 4 and 6 wherein the pulse width modulation has a determined duration).

Regarding Claim 5: Kupratis in view of Ackermann and Karafillis teaches all the limitations of Claim 3, as stated above, and Karafillis further teaches determining a duration of time (see duration of plateaus in Figs. 4 and 6) the air switching system stays in a first position (open position Figs. 4 and 6) and a second position (closed position Figs. 4 and 6) for each cycle of a pulse width modulation signal.

Regarding Claim 6: Kupratis in view of Ackermann and Karafillis teaches all the limitations of Claim 1, as stated above, Ackermann further teaches comprises actuating a controller based valve (“controller based valve”; see [0055]) of the air switching system between a first position and a second position (see [0055]),
Kupratis in view of Ackermann and Karafillis as stated for Claim 1 is silent regarding the controller based valve being a solenoid valve.
However, Karafillis further teaches actuating a solenoid valve (“solenoid of the control pressure valve”; see [006] and [0010]) of the air switching system between a first position and a second position (open and closed position; see [006] and [0010]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller based valve to have a solenoid valve, as taught by Karafallis, in order to have way to actuate the valve through computer signals.

Regarding Claim 7: Kupratis in view of Ackermann and Karafillis teaches all the limitations of Claim 6, as stated above, and Ackermann as modified by Karafilis above further teaches the solenoid valve is located between a first compressor stage air pressure location (164; Fig. 5 of Ackermann) and a second compressor stage air pressure location (166; Fig. 5 of Ackermann).

Regarding Claim 8: Kupratis in view of Ackermann and Karafillis teaches all the limitations of Claim 7, as stated above, and Ackermann further teaches the first compressor stage air pressure location comprises a first air pressure (pressure from 164; Fig. 5 of Ackermann)1605002993-2726US and the second compressor stage air pressure location comprises a second pressure (pressure from 166; Fig. 5 of Ackermann) that is higher than the first air pressure (see [0057] wherein 164 is lower in pressure than 166, see 112(a) and 112(b) rejections above for interpretation).

Regarding Claim 9: Kupratis in view of Ackermann and Karafillis teaches all the limitations of Claim 1, as stated above, and Kupratis as modified by Ackermann and Karafillis as stated in Claim 1 further teaches wherein the pulse width modulation is applied to the air switching system in response to a request to exit an asymmetric mode of operation of the engine (see [0056] of Ackermann wherein the valve  is actuated/modulated in response to a request to transition between “low power condition”, i.e. standby mode, and “high power condition”, i.e. active mode, and thus for Kupratis in view of  Ackermann in response to a request to transition one engine from a standby mode to an active mode, i.e. exit of an asymmetric mode, and Kupratis in view of Karafillis teaches using PMW for such power mode transition, see [0030] of Karafillis).


Regarding Claim 19: Kupratis discloses a method of operating a multi-engine aircraft (10; Fig. 1) having two or more gas turbine engines (402; 450; Figs. 4A-4B), the method comprising: operating a first engine (402; Figs. 4A-4B) of the gas turbine engines in an active mode to provide motive power to the aircraft (see [0033] wherein the engine 402 is running at 75% of full power); operating a second engine (450; Figs. 4A-4B) of the gas turbine engines in a standby to provide substantially no motive power to the aircraft mode (see [0033] wherein the engine 450 is in standby); transitioning the second engine out of the standby mode to a active mode (see [0035] wherein the aircraft is in a transient mode and wherein engine 450 is transitioned to an active mode).

Kupratis is silent regarding when the  second gas turbine engine is operated in the standby mode, supplying compressed air to a secondary air system from a first compressor stage air pressure location on the  second gas turbine engine; and applying pulse width modulation to an air switching system of the second gas turbine engine while transitioning the gas turbine engine from the standby mode to the active mode, the air switching system causing a gradual transition to supplying compressed air to the secondary air system from a second compressor stage air pressure location on the second gas turbine engine.
However, Ackermann teaches a method for operating a gas turbine (the disclosure of the gas turbine 20 discloses its method of operation) operating the gas turbine engine in a standby mode (“low power condition”, see [0056]) to provide substantially no motive power to the aircraft (see [0056] wherein at ground operation or ground idle no motive power is provided) when the gas turbine engine is operated in the standby mode, supplying compressed air to a secondary air system (“bearing structure and shafts”, see Fig. 5) from a first compressor stage air pressure location (166; Fig. 5) on the gas turbine engine transitioning the gas turbine engine from the standby mode to an active mode (“high power conditions”, [0056]); and providing an air switching system (168 and element operationally coupled thereto) of the gas turbine engine to while transitioning the gas turbine engine from the standby mode to the active mode (see [0057] wherein 168 is actuated when the gas turbine engine transitions from low to high, or vice-versa, power condition), the air switching system causes a  transition to supplying compressed air to the secondary air system from a second compressor stage air pressure location (164; Fig. 5) on the gas turbine engine (see [0056] wherein at “high power condition” 168 is operated to supply air from 164 and at “low power condition” 168 is operated to supply air from 166).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second gas turbine engine and its method of operation of Kupratis to have when the second gas turbine engine is operated in the standby mode, supplying compressed air to a secondary air system from a first compressor stage air pressure location on the second gas turbine engine; and providing an air switching system of the second gas turbine engine to while transitioning the gas turbine engine from the standby mode to the active mode, the air switching system causes a  transition to supplying compressed air to the secondary air system from a second compressor stage air pressure location on the second gas turbine engine, as taught by Ackermann, in order to provide compressed air at same minimum pressure independently of the power condition of the gas turbine, as recognized by Ackermann (see [0057]).
Kupratis in view of Ackermann is silent regarding applying pulse width modulation to the air switching system while transitioning the gas turbine engine and wherein the transition to supplying the compressed air is gradual. 
However, Karafallis teaches a method of operating a gas turbine engine (8; Fig. 1) comprising applying pulse width modulation (see Figs. 1-2, 5) to an air switching system (see system in Fig. 1) of the gas turbine engine while transitioning between high and low power condition (see [00030] for example wherein PWM is applied when transitioning between low and high power conditions, such as cruise, take-off, and/or landing) and wherein the transition to supplying the compressed air is gradual  (the PMW will necessarily cause a gradual transition as evidenced by Zhonglin  see Figs. 13-14 wherein  the pressure passing through a solenoid valve controlled via PWM is gradual).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the operation of the switching  valve of Kupratis in view of Ackermann to have applying pulse width modulation to the air switching system while transitioning the gas turbine engine and wherein the transition to supplying the compressed air is gradual, as taught by Karafallis, in order to utilize the known advantages of pulse width modulation control such as precise digital control, efficiency, and/or cost efficiency.

Regarding Claim 20: Kupratis in view of  Ackermann and Karafillis teaches all the limitations of Claim 19, as stated above, and Karafillis further teaches monitoring at least one of pressure (pressure sensor 160; Figs. 1-2, 6) and temperature of a working fluid in the gas turbine (air, see [0035])  while applying pulse width modulation to the air switching system (see Figs. 1-2, 6; [0028] and [0035] wherein the pressure measurements are used as an input for the PWM control).



Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kupratis (US 2021/0054782), in view of Ackermann (US 2013/0192252), in view of Karafillis (US 2011/0002774) as evidenced by Zhonglin (Zhonglin Lin, Tianhong Zhang, Intelligent real-time pressure tracking system using a novel hybrid control scheme, Transactions of the Institute of Measurement and Control · October 2017), and further in view of Feuler (US 2020/0025019).

Regarding Claim 10: Kupratis discloses a system (400; Figs. 4A-4B) for operating a gas turbine engine (402; 450; Figs. 4A-4B) in a multi-engine aircraft (10; Fig. 1), the system comprising: a processing unit (FADEC; [0023]); and program code executable by the processing unit (see [00023] wherein the FADEC  control the system and thus executes a program code) for: operating the gas turbine engine in a standby mode (see [0033] wherein the engine 450 is in standby) to provide substantially no motive power to the aircraft (see [0033]) when another engine (402; Fig. 4B) of the multi-engine aircraft is operated in an active mode (see [0033] wherein the engine 402 is running at 75% of full power) to provide motive power to the aircraft; transitioning the gas turbine engine from the standby mode to the non-standby mode (see [0035] wherein the aircraft is in a transient mode and wherein engine 450 is transitioned to an active mode).
Kupratis is silent regarding when the gas turbine engine is operated in the standby mode, supplying compressed air to a secondary air system from a first compressor stage air pressure location on the gas turbine engine; and applying pulse width modulation to an air switching system of the gas turbine engine while transitioning the gas turbine engine from the standby mode to the active mode, the air switching system causing a gradual transition to supplying compressed air to the secondary air system from a second compressor stage air pressure location on the gas turbine engine.
However, Ackermann teaches a method for operating a gas turbine (the disclosure of the gas turbine 20 discloses its method of operation) operating the gas turbine engine in a standby mode (“low power condition”, see [0056]) to provide substantially no motive power to the aircraft (see [0056] wherein at ground operation or ground idle no motive power is provided) when the gas turbine engine is operated in the standby mode, supplying compressed air to a secondary air system (“bearing structure and shafts”, see Fig. 5) from a first compressor stage air pressure location (166; Fig. 5) on the gas turbine engine transitioning the gas turbine engine from the standby mode to an active mode (“high power conditions”, [0056]); and providing an air switching system (168 and element operationally coupled thereto) of the gas turbine engine to while transitioning the gas turbine engine from the standby mode to the active mode (see [0057] wherein 168 is actuated when the gas turbine engine transitions from low to high, or vice-versa, power condition), the air switching system causes a  transition to supplying compressed air to the secondary air system from a second compressor stage air pressure location (164; Fig. 5) on the gas turbine engine (see [0056] wherein at “high power condition” 168 is operated to supply air from 164 and at “low power condition” 168 is operated to supply air from 166).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the gas turbine engine and its method of operation of Kupratis to have when the gas turbine engine is operated in the standby mode, supplying compressed air to a secondary air system from a first compressor stage air pressure location on the gas turbine engine; and providing an air switching system of the gas turbine engine to while transitioning the gas turbine engine from the standby mode to the active mode, the air switching system causes a  transition to supplying compressed air to the secondary air system from a second compressor stage air pressure location on the gas turbine engine, as taught by Ackermann, in order to provide compressed air at same minimum pressure independently of the power condition of the gas turbine, as recognized by Ackermann (see [0057]).

Kupratis in view of Ackermann is silent regarding applying pulse width modulation to the air switching system while transitioning the gas turbine engine and wherein the transition to supplying the compressed air is gradual. 

However, Karafallis teaches a method of operating a gas turbine engine (8; Fig. 1) comprising applying pulse width modulation (see Figs. 1-2, 5) to an air switching system (see system of Fig. 1) of the gas turbine engine while transitioning between high and low power condition (see [00030] for example wherein PWM is applied when transitioning between low and high power conditions, such as cruise, take-off, and/or landing) and wherein the transition to supplying the compressed air is gradual  (the PMW will necessarily cause a gradual transition as evidenced by Zhonglin  see Figs. 13-14 wherein  the pressure passing through a solenoid valve controlled via PWM is gradual).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the operation of the switching  valve of Kupratis in view of Ackermann to have applying pulse width modulation to the air switching system while transitioning the gas turbine engine and wherein the transition to supplying the compressed air is gradual, as taught by Karafallis, in order to  utilize the known advantages of pulse width modulation control such as precise digital control, efficiency, and/or cost efficiency.
Kupratis in view of Ackermann and Karafallis, as stated above, and does not explicitly recite that the program code is stored on a non-transitory storage medium.
However, Feuler teaches a gas turbine engine (abstract) having a processing unit (“FADEC”; [0045]) and a non-transitory storage medium (“non-transitory memory”; [0004]) having stored thereon program code executable by the processing unit for operating the gas turbine engine ([0004]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing unit of Kupratis in view of Ackermann and Karafallis, to have the program code is stored on a non-transitory storage medium as taught by Feuler, in order to store, edit and execute the code program.

	
Regarding Claim 11:  Kupratis in view of Ackermann Karafillis, and  Feuler teaches all the limitations of Claim 10, as stated above, and Karafillis further teaches the program code is further executable for monitoring at least one of pressure (pressure sensor 160; Figs. 1-2, 6) and temperature of a working fluid (air, see [0035])   while applying pulse width modulation to the air switching system (see Figs. 1-2, 6; [0028] and [0035] wherein the pressure measurements are used as an input for the PWM control ).

Regarding Claim 12: Kupratis in view of Ackermann, Karafillis, and Feuler teaches all the limitations of Claim 11, as stated above, and Karafillis further teaches the pulse width modulation comprises adapting the pulse width modulation in real-time based on the at least one of pressure and temperature of a working fluid (air, see [0035])   as monitored (see Figs. 1-2, 6 wherein the pressure is an input for the PWM and  [00030] wherein the frequency and width of the PWM cycle are varied for the active clearance control, i.e. real time control, and wherein the pressure is a function of the PWM cycle).

Regarding Claim 13: Kupratis in view of Ackermann, Karafillis, and Feuler teaches all the limitations of Claim 12, as stated above, and Karafillis further teaches determining a duration of the pulse width modulation (see Figs. 4 and 6 wherein the pulse width modulation has a determined duration).

Regarding Claim 14: Kupratis in view of Ackermann, Karafillis, and Feuler teaches all the limitations of Claim 12, as stated above, and Karafillis further teaches determining a duration of time (see duration of plateaus in Figs. 4 and 6) the air switching system stays in a first position (open position Figs. 4 and 6) and a second position (closed position Figs. 4 and 6) for each cycle of a pulse width modulation signal.

Regarding Claim 15: Kupratis in view of Ackermann, Karafillis, and Feuler teaches all the limitations of Claim 10, as stated above, Ackermann further teaches comprises actuating a controller based valve (“controller based valve”; see [0055]) of the air switching system between a first position and a second position (see [0055]),
Kupratis in view of Ackermann, Karafillis, and Feuler as stated for Claim 10 is silent regarding the controller based valve being a solenoid valve.
However, Karafillis further teaches actuating a solenoid valve (“solenoid of the control pressure valve”; see [006] and [0010]) of the air switching system between a first position and a second position (open and closed position; see [006] and [0010]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller based valve to have a solenoid valve, as taught by Karafallis, in order to have way to actuate the valve through computer signals.

Regarding Claim 16: Kupratis in view of Ackermann, Karafillis, and Feuler teaches all the limitations of Claim 15, as stated above, and Ackermann as modified by Karafilis above further teaches the solenoid valve is located between a first compressor stage air pressure location (164; Fig. 5 of Ackermann) and a second compressor stage air pressure location (166; Fig. 5 of Ackermann).

Regarding Claim 17: Kupratis in view of Ackermann, Karafillis, and Feuler teaches all the limitations of Claim 16, as stated above, and Ackermann further teaches the first compressor stage air pressure location comprises a first air pressure (pressure from 164; Fig. 5 of Ackermann)1605002993-2726US and the second compressor stage air pressure location comprises a second pressure (pressure from 166; Fig. 5 of Ackermann) that is higher than the first air pressure (see [0057] wherein 164 is lower in pressure than 166, see 112(b) rejection above for interpretation).

Regarding Claim 18: Kupratis in view of Ackermann, Karafillis, and Feuler teaches all the limitations of Claim 10, as stated above, and Kupratis as modified by Ackermann and Karafillis as stated in Claim 10 further teaches wherein the pulse width modulation is applied to the air switching system in response to a request to exit an asymmetric mode of operation of the engine (see [0056] of Ackermann wherein the valve  is actuated/modulated in response to a request to transition between “low power condition”, i.e. standby mode, and “high power condition”, i.e. active mode, and thus for Kupratis in view of  Ackermann in response to a request to transition one engine from a standby mode to an active mode, i.e. exit of an asymmetric mode, and Kupratis in view of Karafillis teaches using PMW for such power mode transition, see [0030] of Karafillis).

	
Response to Arguments
Applicant’s arguments/remarks filed 05/02/2022 have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see notice of references cited.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.A.C./Examiner, Art Unit 3741     
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741